DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Acknowledgment of Papers Received: Amendment/Response dated 2/8/21.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1-7 and 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combined disclosures of Tran et al (Janus nanoparticles: materials, preparations and recent advances in drug delivery, Expert Opinion, Drug Delivery, Informa UK, 2014, 11(&): 1061-1074) in view of Lee et al (US 2010/0272693 hereafter Lee).
Tran discloses Janus nanoparticles, which have two distinct sides with distinct chemical and physical properties (abstract).  The sides have separate functional properties and are useful for multiple 
The reference, while disclosing particles with two distinct sides, with concentrations of different functionalization on each side, the reference is silent to the specific material of the particles. Tran discloses that SiO may be used and that the materials may be delivered to bone, but is silent to hydroxyapatite. The use of said materials is known in the art as seen in the Lee patent.
Lee discloses polymer construct material comprising hydroxyapatite particles comprising a first and second surfaces with first and second binding moieties where the first and second sides are separate from each other [Figure 2A, 0040]. The binding moieties include at least azide groups [0061]. The particles also bind bioactive molecules such as growth factors, peptides and drugs [0036]. These composites are used as articles of manufacture such as bone grafts on implants [0065, 0079-0080].  It would have been obvious to include these materials into Tran as they solve the same problem of delivery of active agents to the body via boney tissue. 
	With these aspects in mind it would have been obvious to combine the prior art with an expected result of a stable drug delivery material.  It would have been obvious to use similarly functionally hydroxyapatite of Lee into Janus particles via the various methods of Tran including a clink emulsion or other methods as they are similar to those of Lee. It would have been obvious with an expected result as SiO functions similarly in drug delivery as hydroxyapatite when delivery to the bone tissue is required.  One of ordinary skill in the art would have been motivated to combine the prior art with an expected result of a stable drug delivery formulation for multiple active agent simultaneously. 
Response to Arguments

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICAH PAUL YOUNG whose telephone number is (571)272-0608.  The examiner can normally be reached on Monday through Friday, 9:00 am to 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on 5712720616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICAH PAUL YOUNG/               Primary Examiner, Art Unit 1618